Title: From Benjamin Franklin to William Franklin, [13 November 1767]
From: Franklin, Benjamin
To: Franklin, William


[November 13, 1767]
Since my return, the affair of the Ilinois settlement has been renewed. The King in Council referred the proposal to the Board of Trade, who called for the opinion of the merchants on two points, namely, whether the settlement of colonies in the Ilinois country and at Detroit might not contribute to promote and extend the commerce of Great Britain; and whether the regulation of Indian trade might not best be left to the several colonies that carry on such trade; both which questions they considered at a meeting where Mr. Jackson and I were present, and answered in the affirmative unanimously, delivering their report accordingly to the Board. We shall know in a few days what report the Board will make to the King in Council. Enclosed I send you the notice I received from the Board to attend the first call with the merchants. You must know, government here is quite tired of having the management of Indian affairs, the superintendents drawing for such immense sums to be given in presents to the Indians; who, nevertheless, they say, are not kept in so good temper as when every colony managed the neighbouring Indians, and put the Crown to no expense. It seems therefore the present inclination to drop the superintendencies, and provide for Sir William in some other way; but whether they will finally resolve on this, is rather uncertain; for they seem afraid of changing any thing in settled measures, lest something should go wrong, and the opposition make an advantage of it against them. The merchants, to a man, disliked the plan of regulating the trade under the superintendents, and speak strongly against it. The plan I think I have seen in your hands, as proposed by the Board of Trade.
